35 So. 3d 164 (2010)
Ramon MARTINEZ, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-1631.
District Court of Appeal of Florida, Fourth District.
May 26, 2010.
Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and James J. Carney, Sr., Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Affirmed. See Farinas v. State, 569 So. 2d 425, 429 n. 7 (Fla.1990) ("It is well-established law that where the trial judge has extended counsel an opportunity to cure any error, and counsel fails to take *165 advantage of the opportunity, such error, if any, was invited and will not warrant reversal.") (citation omitted).
POLEN, GERBER and LEVINE, JJ., concur.